Citation Nr: 0500843	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2004).

The veteran has asserted that he has PTSD which is due to his 
experiences during active service in the Republic of Vietnam.  
In a VA psychological assessment evaluation conducted in June 
2001, he contended that during service he was involved in 
firefights and search and destroy missions wherein he killed 
several enemy soldiers and some civilians.  He also asserted 
that he experienced survivor guilt stemming from the fellow 
servicemen that were killed.  He reported being in Pleiku, An 
Khe, Bong Son, and Phu Cat while in Vietnam.  

In February 2002, the veteran provided additional information 
regarding his asserted stressful experiences.  He indicated 
that he was involved in campaigns in the central highlands 
and around the Cambodian border.  He indicated that in 
October 1970 he was a part of Company D, 5th Battalion, 16th 
Artillery Brigade, 4th Infantry Division.  He also indicated 
that in June 1971, he was a part of Company C, 7th Battalion, 
15th Artillery Brigade, 1 F.F.V. Division.  He added that 
fellow servicemen which had been wounded or killed included 
L2 S., C.Z., D.N., and E.W.  In his substantive appeal dated 
in June 2003, the veteran said that he was subjected to 
rocket, mortar, and small arms fire, and that he witnessed 
convoys hitting land mines.

Service personnel records show that the veteran participated 
in the Vietnam Counteroffensive Phase VII, and that his 
principal duty from August 1970 to February 1972 was that of 
a cannoneer.  An effort has not been made to verify his 
claimed stressors.  As such, given the foregoing factors, the 
Board concludes that on remand the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) be requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Ask the veteran to submit a specific 
and detailed statement describing his 
alleged stressors.  He should be informed 
that specific dates, locations, 
circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify his 
stressors.

2.  After the foregoing development has 
been accomplished, review the file and 
prepare a summary of the veteran's 
claimed stressors, to include all of the 
stressors discussed in the body of this 
REMAND, as well as any additional 
information and/or evidence provided by 
the veteran (see above discussion; VA 
treatment note dated June 15, 2001; PTSD 
Questionnaire, received February 13, 
2002; and VA Form 9, dated June 23, 
2003).  The summary and all associated 
documents should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and/or any other 
appropriate source.  Any information that 
might corroborate the veteran's alleged 
in-service stressors should be requested.  

3.  Thereafter, a memorandum describing 
which of the veteran's stressors have 
been verified and established as having 
occurred during military service.

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim. The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply 


with due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




